BARNS, PAUL D., Associate Judge.
This is an appeal from a final judgment denying the appellant-defendant’s post conviction motion for relief from a judgment finding the defendant guilty of the crime of uttering a forged check after the defendant, when represented by counsel, entered a plea of guilty. We affirm.
An evidential hearing was conducted upon the defendant’s motion for relief at which hearing he was present and represented by counsel, the assistant public defender, Angus John Campbell.
After the defendant and his witnesses were heard, the lower court judge made his findings of fact to the effect that the defendant had not been wrongfully coerced into pleading guilty. The record of this hearing indicates clearly that the defendant initiated the negotiation for entry of the plea of guilty and there is no evidence tending to show that the defendant has not at all times been faithfully represented by counsel and the recipient of fair treatment by the state.
Affirmed.
CROSS and REED, JJ., concur.